Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 02/23/2022.
Allowable Subject Matter
3. Claims 2, 20 and 27  are allowed. 
4. Claims 3-11, 17, 19, 21-26, 28-35  are allowed as being dependent on the independent claim. 
5. The following is an examiner's statement of reasons for allowance: Applicant’s arguments and claim amendments filed with the office on 02/23/2022 were fully considered and found to be persuasive. 
The closet prior art of record,  Shau (US 2005/0151248 A1) teaches, methods to transfer data between a plurality of integrated circuit dice on a semiconductor wafer. Each individual die contains internal circuits to control data transfer to nearby dice. Wafer level data transfer is achieved by a series of inter-dice data transfers. It is therefore possible to use a small number of small area metal lines to support wafer level parallel processing activities. External connections are provided by a small number of bonding pads on each wafer. The load on each external bounding pad is by far lower than that of prior art wafer level connections. These inter-dice data transfer mechanism also can be programmed to avoid defective circuitry. This invention has been used to support wafer level functional tests and wafer level burn-in tests. A Testing system of the present invention can test thousands of dice in parallel using simple testing equipment. Testing costs for integrated circuits are therefore reduced dramatically. The present application also makes it possible to build large area IC containing multiple dice. Extremely powerful products are realized using parallel processing capability of such multiple die integrated circuits.
However  Shau fails to teach, a sensing conductive wire line having a first end connected to an output of the Tx/Rx interface circuit and a second end connected to an input of the Tx/Rx interface circuit, said sensing conductive wire line extending to surround the seal ring between the seal ring and the peripheral edge of the integrated circuit die; wherein the test logic circuit generates a multibit serial input data signal that is transmitted over the communications bus and interfaced by the Tx/Rx interface circuit for application at the output of the Tx/Rx interface circuit to the first end of the sensing conductive wire line, wherein propagation of the multibit serial input data signal over the sensing conductive wire line produces a sense signal at the input of the Tx/Rx interface circuit, said Tx/Rx interface circuit interfacing the sense signal to generate a multibit serial output data signal for transmission over the communications bus to the test logic circuit. 
The cited prior art does not teach or suggest “A device, comprising: an integrated circuit die having a peripheral edge; a seal ring extending along the peripheral edge and surrounding a functional integrated circuit area, wherein the functional integrated circuit area includes a core integrated circuit area powered by a first power supply domain and an input/output (I/O) integrated circuit area powered by a second power supply domain different from the first power supply domain; a test logic circuit located within the core integrated circuit area and powered by the first power supply domain; a transmit/receive (Tx/Rx) interface circuit located within the I/O integrated circuit area but also powered by the first power supply domain, the Tx/Rx interface circuit coupled to the test logic circuit by a communications bus; and a sensing conductive wire line having a first end connected to an output of the Tx/Rx interface circuit and a second end connected to an input of the Tx/Rx interface circuit, said sensing conductive wire line extending to surround the seal ring between the seal ring and the peripheral edge of the integrated circuit die; wherein the test logic circuit generates a multibit serial input data signal that is transmitted over the communications bus and interfaced by the Tx/Rx interface circuit for application at the output of the Tx/Rx interface circuit to the first end of the sensing conductive wire line, wherein propagation of the multibit serial input data signal over the sensing conductive wire line produces a sense signal at the input of the Tx/Rx interface circuit, said Tx/Rx interface circuit interfacing the sense signal to generate a multibit serial output data signal for transmission over the communications bus to the test logic circuit”  (as recited in the independent claim 2), and
“A device, comprising: an integrated circuit die having a peripheral edge; a seal ring extending along the peripheral edge and surrounding a functional integrated circuit area; a test logic circuit located within the functional integrated circuit area; a transmit/receive (Tx/Rx) interface circuit located within the functional integrated circuit area and coupled to the test logic circuit by a communications bus; and a sensing conductive wire line having a first end connected to an output of the Tx/Rx interface circuit and a second end connected to an input of the Tx/Rx interface circuit, said sensing conductive wire line extending to surround the seal ring between the seal ring and the peripheral edge of the integrated circuit die; wherein the test logic circuit generates a multibit serial input data signal that is transmitted over the communications bus and interfaced by the Tx/Rx interface circuit for application at the output of the Tx/Rx interface circuit to the first end of the sensing conductive wire line, wherein propagation of the multibit serial input data signal over the sensing conductive wire line produces a sense signal at the input of the Tx/Rx interface circuit, said Tx/Rx interface circuit interfacing the sense signal to generate a multibit serial output data signal for transmission over the communications bus to the test logic circuit” (as recited in independent claim 20), and
“A device, comprising: an integrated circuit die having a peripheral edge; a seal ring extending along the peripheral edge and surrounding a functional integrated circuit area; a test logic circuit located within the functional integrated circuit area; a transmit/receive (Tx/Rx) interface located within the functional integrated circuit area and coupled to the test logic circuit by a communications bus; a sensing conductive wire line having a first end connected to an output of the Tx/Rx interface circuit to receive a test signal and a second end connected to an input of the Tx/Rx interface circuit to provide a sense signal, said sensing conductive wire line extending to surround the seal ring between the seal ring and the peripheral edge of the integrated circuit die; and a bypass circuit comprising a switched bypass path configured to selectively bypass the sensing conductive wire line in response to assertion of a bypass control signal generated by the test logic circuit so that the test signal at the output of the Tx/Rx interface circuit is applied to the input of the Tx/Rx interface circuit without passing through the sensing conductive wire line”(as recited in independent claim 27).
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad (571) 272-2210 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURESH K RAJAPUTRA/Examiner, Art Unit 2858   

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858